Treat, C. J. This was an action of ejectment brought by Polk against Hill, to recover the possession of eighty acres of land lying in St. Clair county. On the trial, the plaintiff deduced title from the United States; and he proved that no taxes were then due on the land, and that the defendant was in possession thereof at the commencement of the suit. The defendant read in evidence a judgment rendered at the May term, 1844, of the St. Clair circuit court, against the tract in question and other real estate, for the taxes due thereon for the year 1843; also a precept issued on the judgment; and a sheriff’s deed for twenty-five acres off of the east side of the tract. The term at which the judgment was entered commenced on the 13th of May, 1844; and the sales of the lands commenced on the 3d of June thereafter. On this evidence, the court rendered judgment against the defendant for the premises demanded, except the twenty-five acres included in the sale for taxes. The plaintiff was clearly entitled to judgment for the entire tract. The sale for taxes was illegal and void as against him. The statute required the sales to commence on the second Monday succeeding the first day of the term at which the judgment was rendered. It was so expressly ruled in the case of Hope v. Sawyer, 14 Ill. 254. More than two weeks intervened between the commencement of the term, and the sales of the lands. The sales should have commenced on the 27th of May, instead of the 3d of June. The judgment is reversed, and the cause remanded. Judgment reversed.